Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-2, 4-18 and 20-33 are pending and the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority
	The instant claims receive a priority date of 05/18/2011 because the priority document filed on that date (US 13/300235) is the first priority document to disclose one-sided nested amplification.

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18 and 20-33 are rejected under 35 U.S.C. § 103 as being unpatentable over PINTER (US 2004/0209299), in view of TOLOUE (US 20120028814) and FODOR (US 20150099673, effective filing 12/15/2009).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar tailed-primer barcoding techniques to the primers of PINTER in order to allow massively parallel sequencing and molecular counting with a reasonable expectation of success.  
As to “clonal sequencing,” the specification states that this is “methods in which single molecules are amplified to form clones detectable by the sequence instrument, but that still represent single molecules, herein called clonal sequencing” (pgs. 158-59).  This is conventional, well-known next-generation sequencing methods such as 454 sequencing, HiSeq, etc.  This general technique was not novel, and was regularly used with success to sequence barcoded molecules.  Any argument that “clonal sequencing” is not obvious should be supported with secondary consideration evidence (e.g. unexpected results) that the combination of claimed techniques (not just “clonal sequencing”) is non-obvious.
As to “a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode” (i.e. every molecule has its own unique barcode/index/identifier/tag compared to all other molecules; AKA “molecular barcoding,” “molecular indexing,” “molecular identifier,” etc.), this was known in the art.  The art cited below is one reference that demonstrates that this technique was known.  Again, any argument that “molecular barcoding” is not obvious should be supported with secondary consideration evidence (e.g. unexpected results) that the combination of claimed techniques (not just molecular barcoding) is non-obvious.
The previous rejections cited TOLOUE for “molecular barcoding,” which TOLOUE explicitly states (para. 0008).  Yet, TOLOUE defines “molecular barcoding” different than the instant claims, specifically stating it means different barcode for different samples (id.)  Thus, the Office provides another reference that defines the barcode/index/tag/identifier as a molecular barcode within the meaning of the instant claims.
	As to claim 1, PINTER teaches identifying at least 10 polymorphic loci for targeting DNA of the single individual in the biological sample and isolating DNA fragments from the biologic sample, wherein the isolated DNA fragments comprise DNA from the at least 10 targeted polymorphic loci (Figs. 36, 41, Example 18); tagging the isolated DNA fragments with a first known tail sequence (poly-C tagging; Figs. 36, 41, Example 18); amplifying at least some of the tagged DNA fragments comprising DNA from the at least 10 targeted polymorphic loci using a one-sided nested PCR reaction such that the amplified tagged DNA fragments comprise the first known tail sequence and a target sequence (Figs. 36, 41, Example 18); and sequencing at least some of the amplified DNA fragments by clonal sequencing to generate allelic data for the at least 10 targeted loci (Figs. 36, 41, Example 18 at paras. 0398, 0404). 
	As to claim 4, PINTER teaches high-throughput sequencing (paras. 0002, 0068, 0218, Fig. 41).
	As to claims 6-7, PINTER teaches blood/plasma samples (paras. 0052, 0088).
	As to claim 8, PINTER teaches cancer (para. 0088).
	As to claim 9, PINTER teaches sequences to facilitate sequencing (paras. 0115-16).
	As to claim 16, 20, 22-29, 31 and 33, PINTER teaches the method used on cell-free DNA (paras. 0062, 0088).
	As to claim 32, PINTER teaches 45-plex (para. 0160, Example 18).
	As to clonal sequencing, PINTER teaches the need for library preparation for large-scale high-throughput sequencing (para. 0218, for example).  Although this is not an ipsis verbis teaching of “clonal sequencing,” yet it is a suggestion to sue familiar high-throughput sequencing techniques such as NGS.  NGS at the time of filing of this Application was a well-known option regularly used for its efficiency and cost benefits, among other things.
	PINTER does not explicitly teach a molecular barcode such that most or all of the tagged DNA fragments comprising a same targeted locus have a unique molecular barcode; claim 2; claim 5; claims 10-15; claims 17-18; or claim 21; or 100-plex reactions (claim 30).
	However, molecular barcoding using hundreds to thousands of different tailed primers for downstream high-throughput/massively parallel sequencing was a familiar technique in the art.  For example, TOLOUE teaches suggest as much.  TOLOUE teaches that 
Targeted re-sequencing of selected regions of genomic DNA is used in the 
context of massively parallel next-generation sequencing, to increase the 
efficiency and reduce the cost for sequencing regions of higher interest, as 
opposed to sequencing entire genomes.  Targeted sequencing allows high-interest regions to be interrogated from mixtures of multiple samples, by including sample-specific molecular barcode/index sequences on PCR primers used to prepare the samples

(para. 0008).  In other words, a skilled artisan would have been familiar with molecular barcodes on primer tails to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing of PINTER.
	As to “clonal sequencing” as defined in the specification, and “molecular barcodes” as explained in the claims, this was well-known as demonstrated by FODOR.  For example, FODOR teaches labeling each molecule of a sample with a different barcode/counter to allow unique molecular counting in clonal amplification-based sequencing applications (Abstract, paras. 0162-63, Figs. 7-8).  This digital counting has numerous benefits, including for using sequencing to count molecules and alleles for CNV detection in cancers and other diseases after WGA (paras. 0011-13, 0059, 0076-79).  A skilled artisan would have been motivated to apply this familiar molecular counting technique which is usable with familiar NGS and WGA methods that use “clonal sequencing” to count the molecules of PINTER and allow quantification of alleles for disease detection.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar molecular barcoding techniques to the sequencing library preparation of PINTER to allow high multiplexing and molecular counting in high-throughput/massively parallel sequencing with a reasonable expectation of success.
As to 100-plex reactions, a skilled artisan would have been motivated to further multiplex the technique of PINTER as suggested by PINTER: “Targeted amplification applied in this format reduces the primer complexity required for multiplexed PCR. The resulting pool of amplimers can be evaluated on Sequencing or genotyping platforms” (para. 0404).
Prior Art
The following prior art is also pertinent: US 9,453,257; US 20140186827.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637